40 [ue (Rev. 0410) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Fastern District of Wisconsin

In the Matter of the Search of:

an Apple iPhone, with white and rose colored casing.
currently located at 633 W. Wisconsin Avenue, Suite 803.
Milwaukee, Wisconsin, 53203

Case No. | 4- g 2 OM no)

 

weet eee eee”

APPLICATION FOR A SEARCH WARRANT

i, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

iocated in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41 (c) is:
] evidence of a crime;
CJ contraband, fruits of crime. or other items illegally possessed:
L] property designed for use, intended for use, or used in committing a crime;
L] a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of:
21 ULS.C. §§ 841¢a)(1) and 846, and 18 U.S.C. §1956(h)

The application is based on these facts: See attached affidavit.

C1 Delayed notice of _days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

“Sb Applicant's signature

Jay Novak, Task Force Officer _

Printed Name ane 1 ithe

nas

Jud sig — lr

 

 

Nancy Joseph . U.S. Magistrate Judge
Printed Name ana Title

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 1of42 Document 1

City and State: Milwaukee, Wisconsin

 
AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FORA
WARRANT TO SEARCH AND SEIZE
I. Jay Novak, being first duly sworn, hercby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal Rules
of Criminal Procedure tor a search warrant authorizing the examination of property— an electronic
devicc—which is currently in Jaw cnforecment possession, and the extraction from that property
of electronically stored information deserihed in Attachment B.

2. Your affiant is Jay Novak. | am a Special Agent with the Wisconsin Department of
Justice. Division of Criminal Investigation (WI DOJ / DCI-1), and I am also a Task Force Officer
with the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF). As an ATF Task Force
Officer since 2018. ] am empowered under federal law to make arrests for violations of federal
criminal laws and J am also empowered to execute federal search warrants.

3. | have heen employed by the WI DOJ /DCI-1 since 1992, assigned to the Narcotics
Bureau during my entire tenure. As a deputized ATF task force officer, I am an investigative or
law enforcement officer of the United States within the meaning of Scction 2510(7) of Title 18.
United States Code, in that lam empowered by law to conduct investigations of and to make arrests
for federal felony offenses.

4, As a law enforcement ofticer, | have participated in the investigation of narcotics-
relaied offenses, resulting in the prosecution and convietion of numerous individuals and the
seizure of illegal drugs, weapons, stolen property. millions of dollars in United States curreney and
other evidence of criminal activity. As a narcotics investigator, | have interviewed many

individuals involved in drug trafficking and have obtained information from them regarding

1
Case 2:19-mj-00850-NJ Filed 05/07/19 Page 2 of 42 Document 1
acquisition, sale, importation, manufacture, and distribution of controlled substances. Through my
training and experience. I am familiar with the actions, habits. traits. methods. and terminology
utilized by the traffickers and abusers of controlled substances. I have participated in all aspects of
drug investigations, including physical surveillance. execution of search warrants, undercover
transactions, court-ordered wiretaps. analysis of phone and financial records. and arrests of
numerous drug traffickers, | have been the affiant on many search warrants. | have also spoken on
numerous occasions with other experienced narcotics investigators, both foreign and domestic,
conceming the methods and practices of drug traffickers and money laundcrers. Furthermore, |
have attended training courses that specialized in the investigation of narcotics trafficking and
money laundering. Through these investigations, my training and experience, and conversations
with other law enforcernent personnel], I have become familiar with the methods used by drug
traflickers to manufacture. smuggle, safeguard, and distrihute narcotics, and to collect and launder
trafficking-derived proceeds. ] am further aware of the methods employed hy majer narcotics
organizations to thwart any investigation of their illegal activities.

5. ] have participated in many drug tratficking investigations that involved the seizure
of computers, cellular phones, cameras, and other digital storage devices, and the suhsequent
analysis of clectronic data stored within these computers, cellular phones, cameras, and other
digital storage devices. In many occasions, this electronic data has provided evidence of the crimes
being investigated and corroborated information already known or suspected by law enforcement.

6. This affidavit is intended to show only that there is sufficient prohable cause for the

requested warrant and does not sct forth all of my knowledge ahout this matter.

2

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 3 of 42 Document 1
IDENTIFICATION OF THE DEVICE TO BE EXAMINED

Be The property to be searched is described as follows: an Apple iPhone, with white
and rose colored casing, hereinafter the “Device.” The Device is currently located at 633 W.
Wisconsin Avenue, Suite 803, Milwaukee, Wisconsin, 53203

8. The applied-for warrant would authorize the forensic examination of the Device
for the purpose of identifying electronically stored data particularly described in Attachment B.

PROBABLE CAUSE

A. Background of Drug Trafficking Investigation

9. I helieve that the marijuana trafficking and money laundering activities of
members of this group began on or before at least the beginning of 2016 based upon all
investigative activities undertaken during the investigation. The investigative activities included,
but are not limited to, confidential informant (CI) interviews, other witness interviews,
telephone, banking, airline, car rental and other documentary analysis.

10. In 2017, members of the Milwaukee, Wisconsin Police Department initiated an
investigation into a large-scale marijuana drug trafficking organization (DTO) led by Josef K.
Habib and others. Habib acquired large shipments of marijuana from out of state source(s), which
Habib then distributed in the greater Milwaukee area. Habib was also identified as utilizing stash
locations in the greater Milwaukee area, including in cities of Milwaukee and Greenfield,
Wisconsin.

11. On January 8, 2018, law enforcement was conducting surveillance at an identified
stash location at 4100 W. Hillcrest Drive, apartment #207, in Greenfield and observed a vehicle

known to be driven by Habih, a black Nissan Maxima, Wisconsin license 242LWL, parked in a

3
Case 2:19-mj-00850-NJ Filed 05/07/19 Page 4 of 42 Document 1
visitor parking stall at 4100 W. Tillerest Drive, near the garage for apartment #207. The overhead
garage door on the attached garage for # 207 was fully open.

12. Law enforcement subsequently observed a Tovota Highlander vehicle with VA
license plates arrive and drive into the open garage for apartment #207. The garage door then
immediately closed.

13. Approximately 20 minutes later. law enforcement observed the overhead garage
door open, and law enforcement observed a white male enter the driver's seat of the Toyota and
Habib standing in front of the Toyota. The Toyota began to reverse out of the garage to apartment
#207 and drive from the area. Habib was then observed entering the Nissan Maxima and drove it
into the garage tor apartment #207, and the overhead door closed.

14, Approximately 25 minutes later. the overhead door of the parage tor apartment
#207 again opened and the Nissan Maxima exited in reverse. [labib was observed to be the driver
and sole occupant of the vehicle.

15. A traffic stop was conducted of the Nissan Maxima. driven by Habib, directly
outside the address at 4100 W. Hillcrest Drive. At this time, an odor of marijuana was detected
emanating from the vehicle and a large black plastic garbage bag was observed on the rear
passenger seat. The black plastic garbaye hay was consistent with what law enforcement knew
during the investigation that Habib utilized to transport quantities of marijuana. A search of the
garbage bag revealed foil scaled packages each of which contained suspected marijuana.

16. A complete scarch of the Nissan Maxima revealed a total of approximately 64
pounds of suspected marijuana within the trunk and rear passenger area of the vehicle. A field test
conducted on the suspected marijuana was conducted with positive results for the presence of

THC.

4
Case 2:19-mj-00850-NJ Filed 05/07/19 Page 5of42 Document 1
17. On January 8, 2018, a stop was also conducted of the Toyota and a subsequent
consent scarch was conducted, which revealed approximately 160 pounds of marijuana and in
excess of $300,000 in U.S. currency.

18, Search warrants were subsequently executed on January 8, 2018 at 4100 W,
Hillcrest Drive, apartment #207. Greenfield, Wisconsin, and at the residence of Habib, located at
117 W. Walker Street, apartment #303, Milwaukce.

19, [.aw enforcement located and seized approximately 206 pounds of marijuana from
4100 W, llillcrest Drive, apartment #207, in Greenfield. Additionally, law enforcement located
and seized approximately 16 pounds of marijuana, in excess of $21,500 in U.S. currency, and a
loaded .40 caliber pistol from 117 W. Walker Street, apartment #303. Also seized were items
consistent with the packaging and distribution of controlled substances.

20. The majority of the marijuana scized was in mylar bays and vacuum-sealed bags,
some Within black plastic construction bags.

21. Rental documents obtained for the stash location at 4100 W. Hillerest Drive
revealed that it had been rented in 2017 by Fredric Birault, and an individual named Larry Peters
was the contact name for Birault, with an etnail address contact of larrygoeshardA fia. gmail.com.
Larry Peters was subsequently determined to be an alias name of Lev Reys and the email address
larrygoeshardat‘@izmail.com was determined to be an email address for Lev Reys. The subscriber
for utilities Were in the name of Sydney Malkin.

22. Upon Habib moying to Milwaukee in approximately December 2016, Habib was
identified as having resided at 814 FE. Kilbourn Ave., Milwaukee. The utilities at the Kilbourn Ave.
location were in the name of Robert Malkin. Habib resided there unti] February, 2017 when he

moved to another stash location at 4250S. Ravinia Dr., #103. Greenfield, Wisconsin.

ta

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 6 of 42 Document 1
ee Rental documents obtained for 4250 S. Ravinia Dr.. #103. Greenticld, Wisconsin,
located in the same apartment complex as 4100 W. Hillcrest Drive #207, revealed thal the Ravinia
Dr. location was rented by Rohert Malkin in February 2017. For the rental application credit /
income ficlds on the application. Malkin supplied copies of checking account statements of two
accounts, both joint accounts in the names Robert Malkin and Sydney Malkin, who was
determined to be his daughter. One account mailing address was 226 W. Ojai Ave. #10]. Ojai
California and the other listed an address 3639 W. Harbor Blvd.. #201. Ventura California. ‘The
insurance for the apartment rental was under the names Robert Malkin and Sydney Malkin, with
an address of 226 W. Ojai Ave., #101, Ojai, California. Robert Malkin paid the monthly rent of
$1130 tor this stash location in money orders. The utilities at the Ravinia Dr. location were in the
name of Sydney Malkin,

24. Rental documents obtained for the residence of Josef Habib, 114 W. Walker Street,
Milwaukee revealed that the apartment had been rented by Corianne Markowski the girlfriend of
Josef Habib, in April 2017. In the rental application, Markowski listed her employment since 2012
as Malkin Properties, 3639 W. Harbor Blvd.. #201. Ventura California. Robert Malkin was listed
as Markowski’s supervisor with a contact telephone number of 805-279-5393, a number known to
be utilized by Robert Malkin. Markowski also listed her previous residence as an address known
by law enforcement through datahase checks as a residence known to be owned by Malkin
Properties in West Mifflin, Pennsylvania.

Pa ep ea Tana 00) cee eT ac exe app sy (0D ap OL et Ta
continuing investigation into the DITO. CI-1 provided information about the membership,
structure, and customs of the interstate marijuana DVO emanating in California. CI-1’s

information has been corroborated by information obtained from various pubic databases,

6

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 7 of 42 Document 1
documents obtained during the investigation, assct and ownership records, law enforcement
records. physical observations, and reviews of recorded jail calls. Such information will be
detailed helow. CI-1’s information has never been found to be false or misleading. Cl-1 has no
criminal record and is receiving consideration in connection with a pending drug case from the
United States Attorney’s Office for his/her cooperation with law enforcement. CI-1 has also
tO a a fT LTT NT ae TO rec eho osama
cooperation with law enforcement. For these reasons, | consider CI-1 to be reliable.

26.  CI-1 identified Robert Malkin as obtaining in excess of 1000-pound quantities of
marijuana in California, which were subsequently transported by semi-tractor trailer to a location
in Maryland. Parts of the shipments were then distributed to various locations in the U.S., including
Virginia / Washington D.C, areas: Pittsburgh, Pennsylvania; North Carolina; and Milwaukee,
Wisconsin. CI-1 further stated Robert Malkin operated a property management company and is
suspected of laundering drug proceeds through the company by purchasing propertics.

Die The semi-tractor trailer shipments of marijuana were olf loaded from hidden
compartments in the trailer at a hangar in Hagerstown. Maryland with quantities then transported
for re-packaging and distribution at a stash house in Germantown, Maryland. In November 2017,
CI-1] was recruited to move into and reside at the stash location in Germantown, Maryland and was
responsible for oversight of the shipments of marijuana upon their arrival in Maryland by keeping
accurate counts of the weights of marijuana that were shipped to the hangar and processed at the
stash house. CI-1 was also responsible for collecting largc quantities of currency from various
coconspirators as payment by the coconspirators for quantities of marijuana they ohtained from
the shipments and had subsequently distributed. The money was also processed and packaged at

the stash house and kept at a rented storage location in Gaithersburg. Maryland. Upon the semi-

y
Case 2:19-mj-00850-NJ Filed 05/07/19 Page 8 of 42 Document 1
tractor trailer being readied for return to California the quantities of money were then transported
to the hangar and secreted in the hidden compartments in the semi-tractor trailer and driven to
California.

eS CI-1 met an individual identified as Ley Reys through a mutual associate Fredric
Birault, both of whom CI-1 knew to reside in California. Birault had advised CJ-] that Reys was
looking for someone to assist in the organization's interstate marijuana trafficking organization
and oversee the marijuana stash and otf load locations in Maryland. and Reys would pay the
individual for those duties. Birault stated he declined the offer as Birault did not wish to move to
Maryland. CI-1 was recruited by Reys for this role and Reys had advised CI-1 that a coconspirator
named “Scotty.” subsequently identified by law enforcement as Scott Jungwirth. had occupied the
Maryland stash house just before CI-1. Reys stated Jungwirth had the same duties as CI-1, but
Jungwirth no longer occupied the stash house because Jungwirth had a quantity of marijuana
shipped or delivered to the stash house. Having the marijuana shipped to the stash house was
against the rules of the organization of keeping the location secret from any mailings or knowledge
of who occupied the stash house to maintain the integrity of the organization's use of the location
as a stash house.

29. Cl-1 identitied Josef Habib as a Milwaukee based distributor for the group. CI-1
had obtained large quantities of U.S. currency from Habib, which CI-1 then transported back to
Maryland.

ie Cl-1 identified ev Revs as a close associate of Robert Malkin. CI-1 stated Reys’
role in the organization was overseeing transportation of the shipments of marijuana from
California to Maryland and other locations. C1-1 stated Reys has told CI-1 that Reys* goal is to

accumulate numerous properties in the Pittsburgh. Pennsylvania area utilizing marijuana

8
Case 2:19-mj-00850-NJ Filed 05/07/19 Page 9of42 Document 1
distribution proceeds and then accumulate further wealth through ownership and rental of the
properties.

3}. CI-L identified Jonah Dusi as a close associate of Robert Malkin who distributes
large quantitics of Malkin’s marijuana shipments in the Pittsburgh, PA area. Cl-1 identified Dusi’s
residence as 2624 Monterey Dr.. Pittsburgh, PA. CI-1 also identified Chetsea E. Coleman as the
believed to be the wife of Dusi. Subsequently. this information was corroborated through further
investipation as set torth in paragraphs 91 and 92, below, In sum. Robert Malkin owns the
residence; however, Malkin does not claim the property as a homestead.

32. — CI-1 identified an individual named Seth, subsequently identified as Seth Jacobs,
as a main Maryland / Virginia hased distributer for the organization who frequented the stash
house in Maryland and oversaw a daily worker at the stash house named Ben, subsequently
identified as Benjamin Rubin, CI-1 stated Rubin was responsible for repackaging the marijuana
at the stash location for subsequent distribution and packaging of currency for shipment hack to
California,

Bee CI-1 also identified an individual named Ala / J.A subsequently identified as Alae
Arbi, and an individual named Nash, subsequently identified as Nahom Hagos, as individuals that
frequented the stash house in Germantown, Maryland and obtained multi-pound quantities of
marijuana weekly, which Arhi and Hagos sold in the Maryland / Virginia / Washington D.C. areas.

34.  CI-1 identified ClI-f*s two cellular telephone numbers. CI-1 also stated that a
cellular telephone that CI-1 had left at the stash house in Maryland had been provided to CI-1 by
lev Revs in November 2017 as a cellular telephone number to utilize for contacting coconspirators

in the organization. Cl-1 had changed cellular telephones due to issues with service.

0

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 10 of 42 Document 1
a5 Cl-1 learned of the overall organization and understood the hierarchy of the
organization to be Robert Malkin as the head person in charge / the linancier and paid for the
marijuana. Dusi was the Pittsburgh area distributor and also oversaw shipments of marijuana from
Malkin and currency shipments back to Malkin. Jacohs was similar in status to Dusi in Jacobs’
role as a main distributor/overscer of the Virginia/Maryland/D.C. areas. Reys was in charge of the
transportation of the marijuana from California to Maryland and other locales. Rubin worked at
the stash house in Germantown, Maryland, repackaging the shipments of marijuana and packaging
money which was to be shipped to California. Hagos and Arhi soid quantities of the shipments in
the Maryland / Alexandria, Virginia and Washington, D.C. areas.

36. After Cl-l moved to the stash house in Germantown, Maryland just prior to
Thanksgiving 2017, Reys took CI-1 shopping for house supplies and food at a Wal-Mart near
Gennantown. A day or two later. Reys and CI-1 went to CuheSmart in Gaithersburg where an
interior storage unit, #4030, was rented, Reys had Cl-1 put the rental in CI-1's name and Reys paid
for the rental. Reys then purchased a Rigid stcel construction bin and Reys and CI-1 transported it
to the CubcSmart and put it in the storage unit. Reys provided CI-1 with spare keys tor the storage
unit lock and two padlocks that he put on the construction bin.

37. The storaye unit and bin were uscd for the storing of money. prior to it being taken
to the hangar and louded into the semi-trailers for transport to California. CI-1 had met Habib twice
prior to the day of Habih’s arrest. The first tune occurred when Jacobs and Reys directed CI-1 to
fly to Milwaukee. CI-1 flew to Milwaukee on Southwest Airlines from Baltimore and CI-1 rented
a car, believed to be from Enterprise. Cl-] was directed to contact and meet with “Joe” and CI-1
subsequently met Habib by Hamburger Mary's in Milwaukee. Habib delivered money to C]-1 and

Habib was driving a blaek car.

10
Case 2:19-mj-00850-NJ Filed 05/07/19 Page 11 of 42 Document 1
38. Atter meeting Habib in Milwaukee. Cl-1 was directed to drive to Pitisburgh to meet
Dusi ata mall. A co-conspirator provided CI-] with Dusi’s phone number. CI-1 met Dusi by a
Macy's store at a mall in Pittsburgh. Dusi walked up to CI-I's car with Chelsca Coleman and they
stated that they were Christmas shopping for their kids. Dusi instructed Cl-1 to open the hatch of
CI-1’s rental vehicle, and Dusi put a shopping bag in the rear hatch arca. CI-| believed that the
bag contained cash. After buying a piece of luggage at Macy’s to better scercte both bags of cash,
Ci-1 retumed to the stash house in Germantown, Maryland with the money.

39. CJ-1 passessed a reccipt. which CI-! provided to law entoreement dated November
25,2017 for the Macy's store in Pittsburgh where CI-1 purchased the luggage.

AQ, The second time CI-1 saw Habib took place sometime in what CI-1 believed was
late December 2017 when Habib was at the stash house on Spring Meadows Dr.. in Germantown,
Maryland. C]-1 did not know why Habib was there, but he had come upstairs to the main living
area.

4]. CI-1 stated on the day of Habib’s arrest, Cl-1 was directed by Reys to stop at
another stash location in Milwaukee, which CI-1] identified as 7992 N. 107th Strect, #6,
Milwaukee, Reys had given CI-1 a set of keys for the apartment prior to CI-1 leaving Germantown,
Maryland. CI-1 was directed to take the marijuana from the 107th Street location and deliver it to
Habib, which Cl-1 did. C]-1 estimated there was approximately 300 pounds of marijuana in the
stash house on 107th Street.

42. Cl-I then took the marijuana to Habib at the 4100 W. Tiillcrest Dr. Jocation and
Habib took approximately 140 pounds of the marijuana but left CI-1 with the remaining amount.
Habib also put the bags and boxes containing the US currency in the Highlander for CI-1 to take

back to Maryland.

11
Case 2:19-mj-00850-NJ Filed 05/07/19 Page 12 of 42 Document 1
43. C]-1 did not know what to do with the marijuana as Cl-1 had never driven
marijuana which had already been delivered to another city back to the Maryland stash house. CI-
1 attempted to contact Jacobs and Reys via the Telegram app they utilized on their cellphones, but
neither answered.

44. CI-1 was in charge of the inventory of the bags in the hanger and upon obtaining
quantities, CJ-1 would reseal and renumber the bags with the current accurate count of the bags /
pounds. The marijuana was packaged in mylar bags and vacuum-scaled bags inside black plastic
construction bags.

45. The semi-trailers had hidden compartments within them. One contained what
appeared to be Jumber stacks but the lumber stacks were hollowed out on the inside with the top
layer hinged so that the entire compartment could be accessed, The other trailer had a fake movic
production set with equipment inside, men's’ and women’s restrooms, generators, etc. If the rear
trailer doors were accessed. a large generator was mounted there to deter someone from accessing
the remainder of the trailer. Cl-1 explained that to get to the front portion, a person had to crawl]
under the generator and over other cquipment. A large steel Rigid construction bin was in the front
portion of the trailer, The fake movie production set trailer was normally used for transporting the
money from the sales of marijuana to California, hidden within the steel construction bin. The
trailer with the fake lumber stacks would contain the marijuana shipped from California.

46. The truck drivers that hauled the trailers allegedly did not know they were
transporling marijuana or money, and Reys stated that they would never usc the same driver more
than once.

47. ‘lwo locked large stecl construction bins in the hangar were used for storage of

quantities of marijuana when the irailers were picked up.

]2

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 13 of 42 Document 1
48. CI-1] observed approximately 30-40 black plastic construction bags within the fake
lumber stacks and each construction bag normally contained 6-8 mylar bags, each of which
generally contained 5 pounds of marijuana. CI-1 stated that the shipments from California
contained approximately {200-1600 pounds per shipment.

49. CJ-1 was present at the hanger on approximately four occasions when semi-irailers
were delivered or taken out and Reys was present on two occasions.

50. On another occasion when CI-L was at the hangar where the marijuana and cash
was stored, Dusi arrived, Dusi said that another truck was coming. CI-1 told Dusi that the trailer
in the hanger still had marijuana in it. Dusi said he had to call “Bob” (Robert Malkin} and went
outside to place the call. After returning. Dusi reiterated that the truck was coming so CI-l
removed all of the packages of marijuana from the trailer in the hanger and put it in the two steel
construction bins.

SI. C]-1 went to the hanger on approximately three other separate occasions alone with
instructions from Jacobs to bring back to the Maryland stash house five to six contractor bags of
marijuana each time.

32. Cl-] also transported money from the stash house in Germantown, Maryland to the
storage bin in the CubeSmart storage or to the storage bins at the hangar.

53. Also during the time CI-1 worked for the organization, CI-1 was given three
luggage/duffel bags and told to obtain al] the money from the storage unit and bring it back to the
stash house in Germantown, Maryland. Cl-1 estimated that when filled with money each hag
weighed about 50 pounds. CI-1 then observed Dusi come to the stash house and leave with the
money filled bags. The next day, Dusi returned to the stash house with the hags, which were

empty.

13
Case 2:19-mj-00850-NJ Filed 05/07/19 Page 14 of 42 Document 1
54, CI-1 also stated that Malkin operated a property management company and was
told by Reys that Malkin and Keys purchase properties with proceeds from their drug trafficking
with the intention of using carnings from the properties for future income.

ON ania Ue in CM ORConiCh moni TOM COmMlEny ouninm ole ihinns
Department executed a search warrant at the stash house in Germantown, Maryland, hased upon
the information developed in this investigation. A search of the residence revealed evidence
consistent with the information provided by CI-1 as the location heing a stash house for marijuana
distribution: thousands of unused vacuum sealed hags, marijuana remnants, a money counter, latex
vloves and the cellular telephone identified by Ci-1 as being at that location and having been
provided to CI-1 by Reys. Law enforcement authoritics also seized documents linking various
coconspirators to the residence through banking receipts, billings, and handwritten notations.

56.  Cl-1 identified various telephone numhers and usernames of the coconspirators
from an encrypted cellular telephone application called Telegram, which the coconspirators
utilized to contact one another to avoid detection from law enforcenicnt as it was a cellphone app
that enabled telephone numbers to be displayed when calling or texting and had a feature of ‘secret
chat” which suhsequently allowed either party to erasc the conversations and call logging from
both parties phones. CI-] stated that some of the usernames that the coconspirators utilized in the
app were fictitious names that the various coconspirators had chosen. CI-} stated ail of the
defendants that were known to CI-1 primarily only used the secret chat and voice calling on the
Telegram app and did not use regular texting. CI-] knew of Jacohs carrying 3 cellphones at a time
and Reys having more than the one cellphone CI-1 was aware of.

Di. Law enforcement reviewed the ce!lular telephone of CI-] and the Telegram app on

C]-1's cellular telephone. CI-1 identified the fullowing names and Telegram app contacts: the

14

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 15 of 42 Document 1
name Jonah and telephone number -4]2-316-6966 as the number for Dusi; a name of Joe with a
fictitious name of Steven Trace and username (aiRalfy434. Telegram app telephone number 414-
888-0646 as the contact information for Josef Habib: the name Larry Peters and username
‘a@LarryPeters. Telegram app telephone number 818-299-0267 as the contact information for Lev
Reys; a name Alle with no Telegram telephone number saved as the username for Arbi, a name
Ben with a fictitious name of ‘d@itimwilliams (aka Paul Ramon) with no telephone number saved
as Rubin; the name Bob with username name BM with no telephone number saved as Robert
Malkin: the name Scth witb the fictitious username Rick Orozco as the username of Jaeobs.

aioe Outgoing calls were observed to the Telegram usernames of Reys and Jacobs
during the time period after CI-1 Icft Hlabib’s 4100 W, Hillerest Dr. stash location on January 8,
2018.

59. There were also numerous sceret chats between CI-1 and the other referenced user
names.

60. Also observed on CI-1’s cellphone were numerous pictures time stamped
December 21, 2017 of notebook pages containiny handwritten notations of abbreviated names of
marijuana strains with numbers next to the abbreviations. CI-1 stated that they were pictures taken
by CI-] that CI-1 then sent to Reys and Jacobs documenting the pounds of various types of
marijuana that was remaining on that date at the hangar after CI-1 bad been directed to go pick up
a quantity of marijuana at the hangar and bring it back to the stash bouse in Germantown,
Maryland.

6]. On January 9, 2018, law enforcement conducted a consent search provided by CI-
1 at 7992 N. 107th Strect, #6, Milwaukee and observed that no one was residing in the apartment.

Items observed and seized included plug in air fresheners. a box of rubber gloves and louse lockscts

IS
Case 2:19-mj-00850-NJ Filed 05/07/19 Page 16 of 42 Document 1
for doors, The air fresheners were the same type as what was obscrved at the stash house at 4100
Hillerest Dr.. #207.

62. Areview ofa Lev Reys credit card accounts including Citibank account statements,
revealed that Reys had flown to Milwaukee from Los Angeles on September 19, 2017 and then
from Milwaukee to Baltimore, MD on September 22, 2017. Reys then flew from Baltimore, MD
to Los Angcles on September 23, 2017.

63. Reys then had charges from a Holiday Inn hotel and Home Depot store in the
Milwaukee area on November 8 and 9, 2017, Records received from the Holiday Inn revealed
Reys rented a room the night of November 8 into November 9, 2017. A review of the transaction
receipt from [lome Depot from November 9, 2017 revealed Reys had purchased various houschold
cleaning items and supplies including locksct(s), the same type of air fresheners observed at 4100
W. llillcrest #207 and 7992 N. 107th Strect, #6, and latex gloves. Surveillance video obtained
from the Home Depot also revealed Reys making the purchase and driving from the Home Depot
in a light colored newer minivan.

64, On January 25, 2018, law cnforcement obtained search warrants from the
Honorable Magistrate Judge William E. Duffin for the two cellular telephones of Habib, 414-888-
1856 and 571-639-1582. A review of the telephones revealed contacts in Velegram with a name
entered as Bdigi. telephone number 805-279-5393 (known to be the telephone number of Robert
Malkin) in the Telegram app. and enerypicd conversations between that number and Habib’s
cellular telephone. Additional Telegram usernames were Paul Ramon with username
‘@Timwilliams (Identified by CI-1 as the individual Ben) with calls between the two.

65. There were also numerous chats and secret chats between Habib’s cellphone and

other unidentifiable usernames on the Telegram app. Some of the chats included pictures of

16

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 17 of 42 Document 1
notebook pages containing handwritten drug ledgers. including various marijuana strains with
numerical amounts and pages containing monetary amounts, including pages titled “Milw.
Inventory” and D.C. Inventory with dollar amounts over $1,000,000. Some of these chats were
with Paul Ramon.

66. Database checks on the telephone number 805-279-5393 revealed the telephone
number is listed to Robert Malkin. Further records obtained via subpoena related to rental
locations and banking and other records revealed Robert Malkin utilizing the telephone number
805-279-5395.

67. In January 2018, Jaw enforcement traveled to Maryland with CI-] and conducted
follow-up investigative activities including consent searches at a CubeSmart storage unit in
Gaithersburg, Maryland and the rented warchouse hangar in Hagerstown, Maryland. CI-1
identified the storage unit as having contained the Rigid steel construction bin purchased by Reys
and put in the storage unit for securing currency from the organization's marijuana sales prior to
the currency heing shipped to California. CI-1 identified the warehouse hangar as the location
where the semi tractor-trailers were brought to for off-loading of the shipments of marijuana.

68. Upon searching the storage unit, the special agents observed a padlocked Rigid
steel construction bin inside the unit. A set of keys recovered from the stash house in Germantown,
Maryland opened the Jocks on the bin, which was found to be empty.

69. Surveillance video received trom CubcSmart showed Reys and CI-1 entering the
storage unit in November 2017 on the day of the initial rental and a lew days later, both are
observed on video unloading the Rigid steel construction bin from the Toyota Jlighlander and

taking it inside the storaye unit.

ie

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 18 of 42 Document 1
70. | Upon searching the warehouse hangar, a tractor-trailer was observed parked inside
and the interior of the trailer contained two false lumber and plywood stacks. The top layer of false
lumher was hinged on each stack, which revealed hollowed out compartments, both of which were
empty. There were also two additional Rigid steel construction bins in the warehouse hangar.

71. Acheck on the California license plate on the trailer revealed that the trailer was
registered to Fredric Birault, at 23907 Windward Lane, Valencia, CA.

72. Law enforcement also conducted surveillance of 2624 Monterey Dr., Pittsburgh,
PA with CI-1 during that week and observed parked in the driveway was a black Chevrolet SUV,
license HT Y6479 / PA. The vehicle was determined to be registered to Chelsea Erin Coleman and
Jonah Michael Dusi, 2624 Monterey Dr. on a 2011 Chevrolet. S/A Novak approached the front
door of the residence and ohserved a FedEx package on the front stoop by the front door addressed
to Chelsea E. Coleman at 2624 Monterey Dr. Two children, who came from across the street,
entered the front yard and S/A Novak asked who lived at the residence and the female child stated
their two friends, who they went to school with, and identified their last name as Dusi. S/A Novak
asked if they were home and she stated they were and that she would go to the back door. S/A
Novak knocked on the front door and rang the doorbell but no one answered. After a short time,
the female child returned and said she spoke to the father and told bim someone was at their front
door but he closed the window covering and told her to go away. A short time later, special agents
observed the black Chevrolet vehicle being driven by Dusi leave the residence.

73. Rental documents obtained for the stash house in Germantown, Maryland revealed
that the residence was rented by Robert Malkin in July 2017. Rental documents for the warehouse

hangar revealed that it was also rented by Robert Malkin in September 2017.

18

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 19 of 42 Document 1
74. CI-2 was interviewed in carly 2019. CI-2 served as a stash house worker in
Ie Meri lh NN TeV Aenea) Tan Tel) ea eee a arts celina gree a
superseding indictment with conspiracy to distribute marijuana, gave a Mirandized statement upon
CI-2’s arrest, and subsequently debriefed during which C1-2 provided more detailed information.

75.  CI-2 was recruited by Malkin to work at the stash house in Maryland and also to
make pickups and deliveries of marijuana and money. CI-2 corroborated the details of the DTO as
previously provided by CI-1.

76, CJ-2 stated that Dusi was frequently at the hangar where the semi-trailers
containing the mariyuana and cash were stored. Together, CI-2 and Dusi huilt the false [umber
compartments in the trailer used to transport marijuana from California to other destinations. Cl-2
believed Dusi had a background in carpentry,

(ey On one occasion. Cl-2 was directed by Malkin to drive a shipment of money to
Pittsburgh and deliver it to Dusi. Cl-2 was provided the cellular number of Dusi and upon mecting
with Dusi, CI-2 delivered the moncy to him. Dusit gave CI-2 two large garbage bags full of
marijuana and directed CI-2 to deliver it to another subject in the Pittsburgh area. CI-2
subsequently met with a white male in an alley and delivered the marijuana to the male on behalf
of Dusi.

ie At the time of CI-2°s arrest. CI-2 was in possession of a cellular telephone which
CI-2 identified as the one Cl-2 used when working for the DTO. CI-2 gave consent to conduct a
search of the cellular telephone and ohserved in the contents was the ‘Telegram app with Bob M,
telephone number 808-279-5393, and contacts of “Jonah, Pennsylvania” with telephone number
412-316-6966. C]-2 identified Bob M as the contact for Robert Malkin and Jonah as the contact

for Jonah Dusi.

19

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 20 of 42 Document 1
79. During the week of July 25, 2018, law enforcement executed the arrest warrants
issued by the U.S. District Court. Eastern District of Wisconsin for Robert J. Malkin, Jason J.
Malkin, Lev B. Reys, Fredric H. Birault, Seth C. Jacobs, Alae Arbi, Nahom Hagos, Mohammed
E. Omar and also executed search warrants at their respective residences and other Jocations
connected to the defendants in the multiple districts. Items scized as a result of the warrants
included large volumes of boxes of documents, including, but not limited to: incriminating hanking
records and other financial information: asset ownership documents, ledgers and bills;
incriminating handwritten notations linking the coconspirators; trave] records: approximately 50
ecljular phones and other electronic devices: and. the seizure of over $2,000,000 in cash and cash
equivalents.

80. During the execution of a search warrant at the residence of Sydney Malkin at
11756 Ventura Ave., Ojai. CA items seized included over $60,000 in currency, 60 2 ounce gold
coins. over $4600 in blank money orders. numerous money order reccipts, boxes of documents,
including documents related to the rentals in the various cities including Germantown, Maryland
and Milwaukee, Wisconsin, and cellphones and other electronic devices.

81. During a review of Sydney Malkin’s cellular telephone and other electronic
devices, it showed her in numerous conversations via email and text with Robert Malkin regarding
the rentals of the various stash Jocations. payment of rents and utilities for them, conversations
with and related to Robert Malkin’s travels to various cities in furtherance of the conspiracy and
in reference to a credit card account in Robert Malkin’s name with cards used by Jason Malkin
and Scott Junywirth for the payment of DTO related expenses.

82. During a follow up search warrant executed in Ventura, California, the lwo semi-

trailers described by CI-) and CI-2. including the one law enforecment observed inside the hangar

20

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 21 of 42 Document 1
during the consent search in January 2018 containing the hidden compartment lumber stacks, were
found parked at the storage location. The hidden compartment Jumber stacks were dismantled. The
second semi-trailer, described as a movic sct, was observed to be equipped in the manner CI-1 and
CI-2 had described but the contents had also been dismantled. Also located was another vehicle
pull behind type trailer identified as belonging to Robert Malkin, which contained a large electric
vacuum heat sealer. empty vacuum seal bags and some bags with initials on them, consistent with
strains of marijuana. The same strain names were observed on the photographs on the cellular
telephone of CI-I and others.

83. The drug trafficking activities involving some of these individuals was traced back
to as carly as 1998.

84. On January 1. 1998, $53,590 in currency was seized from Dusi on an Amtrak
train while travcliny from Pittsburgh to Los Angeles.

85. On or about October 12, 2016, $88,230 in cash was seized from a package
interdicted in Indiana. ‘Phe package was sent from Dusi to Robert Matkin. Copies of the Indiana
federal court civil fortciture paperwork was recovered from Malkin’s residence during the July
2018 search warrant exccution. Based upon suhpoenaed airline and rental car records received,
inumediately thereafter on October 16, 2016, Robert Malkin traveled from Los Angeles to
Pittsburgh. On October 21, 2016, Malkin returned trom Pittsburgh to Los Angeles.

86. In 2005, Dusi was convicted for the felony offense of marijuana trafficking in
Missouri. Dusi received a sentence of five years’ probation, and was released from probation on
September 14, 2010.

87. In 2013 and 2014, the United States Postal Service seized and forfeited parcels

being mailed from Robert Malkin to his wife. Susan Malkin, which contained large sums of

2]

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 22 of 42 Document 1
currency. In 2013, $25,000 was seized, and in 2014, two additional parcels containing over
$149,000 in currency were seized. Based on a civil forfeiture complaint filed in U.S. District Court.
Central District of California. in July 2014. the 2014 parcels were shipped by Robert Malkin in
Clairton, Pennsylvania to Susan Malkin, to a UPS store in Ventura, Califorma. The telephone
number used by Robert Malkin on the parcel mailing in 2014 was 805-279-5393.

88. In 2016, Jacobs was named in a DEA investigation when Jacobs had $29,950 of
suspeeted drug proceeds scized from him at Dulles airport.

89. Robert Malkin operates Malkin Properties LLC. and Rohert K. Malkin &
Associates and database checks reveal that Malkin manages and sclls properties under these
husiness names in the southern Califommia and Pittsburgh, Pennsytvania areas. The business entities
have periodically used an address in Ojai. California.

90. Sydney Malkin is the Chief Executive Officer of Malkin Propertics, Inc. and
Malkin Properties, LLC. Subpoenaed records and information obtained via search warrants
including documents, text messages and emails reveal that while Robert Malkin was the financier
of the DITO, Sydney Malkin managed the finances of the DTO just as she managed the finances
of the other husiness entities. She was responsible for estahlishing stash locations in Milwaukee
and Maryland, and she orchestrated the payment of expenses for the DTO’s operation via currency
or moncy orders (while paying legitimate business expenses with checks). DTO related documents
were found in Sydney Malkin’s residence during the July 2018 search, which included various
lease documents for the various stash house rentals. money order receipts paying DTO expenses,
and documents related to the transportation of marijuana and drug procecds between the west and
east coasls, 1.¢., purchase contract for a semi-trailer, lease of parking/storage space. receipts of

payments to trucking companies, etc.

79

at

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 23 of 42 Document 1
91. The most recent residence associated with ]Jusi and Coleman is at 2624 Montercy
Dr.. Pittsburgh, Pennsylvania, They are first associated with the property in February 2016.
Databases reveal that this property was purchased by Rohert Malkin on, or about, December 14,
2013 at a cost of $285,000. However, Allegheny County real estate records indicate the property
was purchased around the time Dusi and Coleman moved in (2016) at a cost of $296,400, which
is far more than Robert Malkin paid for any of his other Pittsburgh area properties. This residence
was purchased in Robert Malkin’s name, whereas, Malkin’s other Pittsburgh area properties were
purchased in the names of Malkin Properties, LI.C and Robert K. Malkin & Associates, Inc.

92. Subpoenaed records of Robert and Sydney Malkin’s joint bank accounts fail to
reveal depasits of any rent payments from Dusi and/or Coleman related to their living at Robert
Malkin'’s residence. There were monthly payments of $181.50; however, subpoenaed records
received from their certified public accountant’s tax preparation work papers (2015 through 2017}
reveal that these payments were interest payments reccived trom Dusi / Coleman regarding a
personal Juan, Neither Robert nor Sydney Malkin reported any rental income or expenses for the
residence at 2624 Monterey Dr. for any of those tax years.

93. A check through property ownership databases and suhpoenaed records revealed
that Lev Revs purchased four properties in Pittsburgh, Pennsylvania in June and July 2015, three
from Robert Malkin and one from his son Andrew Malkin.

94, Malkin purchased a property at 840 Maple Lane in Garberville, CA in the name
of Robert K, Malkin & Associates, Inc. Psp on or about May 23, 2017 for $220,000. No mortgage
was located for the property. Reys has traveled to Garberville on at least three occasions; 1.e.,

September 15, 2017, September 24, 2017, and October 6, 2017. as per his credit card transactions.

23

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 24 of 42 Document 1
A review of records also revealed that co-conspiractors Jason Malkin and Scott Jungwirth have
traveled to Garberville.

95.  Cl-2 identified the property in Garberville as a stash and repackaging location for
the shipments of marijuana obtained by the DTO in northern Caltfornia.

B. Charges and April 2019 Arrests.

96. On August 7, 2018, a grand jury sitting in the Eastern District of Wisconsin returned
a superseding indictment charging several defendants, Robert K. Malkin, Jason J, Malkin, Lev B.
Reys, Fredric H. Biraulit. Scott A. Jungwirth, Seth C. Jacobs. Alae Arbi, Nahom [lagos,
Mohammed E. Omar. Josef K. Habib and others, with conspiracy to possess with intent to
distribute and to distribute marijuana in violation of Title 21. United States Code, Sections 846,
841(a)(1). (b)(1)(B), and money laundering in violation of Title 18. United States Code. Section
1956(h). As alleged in the indictment by the grand jury, the charged conspiracy hegan at least in
or around 2016, and continued up to and including January 8. 2018.

97. On April 16, 2019, a grand jury sitting in the Eastern District of Wisconsin returned
a sealed indictment charging several other cocenspirator defendants, Sydney A. Malkin, Jonah
M. Dusi, and Benjamin D. Rubin with conspiracy to possess with intent to distrihute and to
distribute marijuana in violation of Title 21, United States Codec. Sections 846, 841{a)(1),
(h)(1)(B), and Sydney A. Malkin with money laundering in violation of Title 18. United States
Code, Section 1956(h).

98. Subsequent to the indictment of Dusi. Rubin, and Sydney Malkin on April 16,

2019, arrest warrants were obtained. Law enforcement arrested the subjects on Apri] 30. 2019.

24

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 25 of 42 Document 1
99. In a post Mirandized statement, Dusi stated he still had contact with Sydney
Malkin regarding the property he resided at. which was owned by Robert Maljkin, and Dusi stated
that he made rent payment arrangements through Sydney Malkin.

100. Also during the week of April 29, 2019, S/A Novak interviewed a confidential
citizen witness, who stated that he / she had weekly contact with Sydney Malkin related to 20
properties that either Robert Malkin or Sydney Malkin owned in the greater Pittsburgh.
Pennsylvania area.

10%. Law enforcement is aware that Rohert Malkin has purchased numerous properties
in the Pittsburgh, PA area some of which were then sold to coconspirators and / or utilized as
stash location for the DTO.

102, Sydney Malkin was arrested at her residence at 11756 Ventura Ave and seized
from her was an Apple iPhone, the “Device.” which she stated was her cellular telephone.

Cc, Travel, Financial, Freigbt, and Cellular Telephone Data Corroborate
Historical Drug Trafficking & Money Laundering Evidence.

103. Members of the DTO have extensive documented travel to and between Los
Angeles, San Francisco, Sacramento, and Garberville CA; Milwaukee. Wisconsin; Chicago,
Ulinois; Pittsburgh. Pennsylvania; and Maryland and Washington, D.C. The DTO members’ travel
in furtherance of the conspiracy to chtain and distribute the shipments of marijuana and proceeds
of the trafficking is corroborated by flight, rental car, financial account, and cellular call and
location data.

104. | am aware that travel] to San Francisco is consistent with the last major airport in
closest proximity to the Garberville / Humboldt County area of northern California, and that
Sacramento Califomia is known as a major trucking / shipping location for shipments of marijuana

emanating from Northern California.

25
Case 2:19-mj-00850-NJ Filed 05/07/19 Page 26 of 42 Document 1
105. Subpoenaed hank and other financial account records revealed that Robert Malkin
established a credit card through Capital One Bank for use by Jason Malkin and Scott Jungwirth
to cover expenses associated with the marijuana distribution activities, i.e., Bob Malkin appears to
be the primary account holder, with Jason Malkin and Scott Jungwirth being authorized users on
the account.

106. Consistent with other financial transactions conducted by members of the DTO, the
payments against the account balances were made with currency equivalents; i.e., money orders,
whose purchases appear to have periodically been structured to avoid the need to provide
identification to the seller of the money orders. Many of the monthly statements for this Capitol
One credit card account were seized from Sydney Malkin’s residence/office in July 2018.
Attached to the statements were the receipts from the money orders used to pay the balances due
on the statements.

107. Jason Malkin incurred travel expenses associated with cities of Garberville,
California; Milwaukee, Wisconsin; Pittsburgh, Pennsylvania; Germantown, Maryland; etc. These
expenses were most prevalent from September 2016 through July 2017, but others existed.

108. Scott Jungwirth initially incurred expenses associated with Redding and
Garberville, California; however, he began incurring more expenditures associated with Maryland
beginning in August 2017. Some of his expenditures include large-value vehicle rentals,
consistent with driving across the country.

109. These credit card expenditures became minimal beginning in January 2018.

110. A review of Robert Malkin’s Chase Bank checking account *0404 revealed the

following:

26

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 27 of 42 Document 1
a, Six checks, made payable to World-Wide Freight. 2115 Stein Dr. Suite 304
Chattanooga. Tennessee were drawn against Robert MALKIN’s account # 0404. These checks
were dated from December 2. 2015 through July 13, 2017, and ranged in amounts from $3,900 to
$4,900. The Memo section on check number 9775, dated August 2, 2016, states “COD Payment
Santa Paula CA — Maryland.” (Note: Ley REYS* telephone tolls reveal that Reys was in contact
with 423-760-4300, listing to Worldwide Freight’s Carrier Division, 2115 Stcin Dr. Suite 304
Chattanooga, TN.)

111. Areview of Ley Reys Citibank checking account *4331 revealed the following:

a. Checking account *4331 revealed three moncy order deposits in 2015
totaling $3,000. two in 2016 totaling $5,600, and 50 in 2017 totaling $47,015. Of the 50 in 2017,
three listed the alleged purchaser as “Robert Malcom” totaling $2,800 and ten with “Rohert / Bob
Malkin” totaling $9,800.

b, Deposited items into the checking account included six deposits totaling
$39,890 between Fehruary 2015 and Octoher 2017 from husinesses owned hy Robert Malkin
(Fresno Valley Partners LI.C, Rohert K. Malkin & Associates, Inc., and Malkin Properties. LLC)
with the largest deposit being $35.000 on May 28, 2016.

c, Withdrawals from the checking account included ten totaling $91.682.02
between June 2015 and September 2017, payable to businesses of Robert Malkin (Malkin
Properties, Robert K. Malkin & Associates, Inc.. Malkin Propertics, Inc.) and one to Malkin’s son
Andrew Malkin.

d. Nearly all of these transactions between Revs and the business of Robert
Malkin were associated with real properties in the Pittsburgh, PA area. (he tour transactions

taking place on or ahout Junc 8, 2015 indicate that Reys purchased lour real properties from the

27

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 28 of 42 Document 1
Malkins at a cost of approximately $88,000. These transactions were preceeded by two currency
deposits of $4.000 each and a $10,000 “loan” fram Alice Reys.

112. A review of Lev Reys” Citibank credit card *2764 transactions also showed
multiple travels related to this marijuana trafficking conspiracy between September and November
2017 to San Francisco and Garberville, California: Milwaukee, Wisconsin; Baltimore and
Hagerstown, Maryland; and Pittsburg, Pennsylvania.

113. Areview ol Seth Jacobs PNC Bank checking account revealed the following:

a. The vast majority of the deposits made in the vears 2015, 2016, and 2017
consisted of currency and were made via Automated Teller Machines (ATM).

b. Multiple deposits were frequently made on the same day. For example: On
August 9, 2015, sixteen deposits totaling $4,731 were made into Seth Jacobs” account. The deposit
amounts ranged from $70 to $780,

c. Larger deposit amounts often correlated with the purchases of multiple
airline tickets (usually to northern Cahfornia). hotel costs. and vehicle rentals.

d. The six largest deposit amounts were accompanied with currency
withdrawals of the same amount. [hese transactions are indicative of exchanging currency tor
ditterent denominations or for cashing currency equtvalent items: t.e.. cashier's check or money
order, then depositing the proceeds. For example, on June 5, 2017, a $2.100 eurrency deposit was
made at PNC Bank’s Bethesda, Maryland branch. On that same date, a withdrawal of $2,100 was
also made. Handwritten on the back of the withdrawal ticket were the words, “Remitter: Robert
Malkin,” which likely indicates the cashing of a currency equivalent item, such as a cashier's

check, purchased on behalf of the remitter, Robert Malkin.

28

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 29 of 42 Document 1
e. The amount of currency deposited into Jacobs* checking account increased
dramatically in 2015, rising from $1,196 in 2014 to $77,989 in 2015. The amount of currency
deposits increased again in 2016, to $84,171. However, the amount of curreney deposited during
the first nine months of 2017 dropped to $48,733.

f Four United Airline ticket expenditures were made on January 7, 2016. A
$600 deposit was made into Jacohs* account at a branch in Pittsburgh, Pennsylvania on January
15. 2016. And, Ifyatt House of Pittsburgh. Pennsylvania expenditures were recorded on January
19, 2016. American Airline ticket records reveal that Robert Malkin flew into Pittsburgh on
January 14, 2016 and departed from Pittsburgh on January 17. 2016.

g. I.css than one month later; i.e.. on February 9. 2016, Jacobs’ checking
account incurred its first expenditure from Germantown, Maryland. This was a $31.30 charge at
the Target store. Beginning on February 23, 2016, multiple currency deposits hegan being made
in Germantown, Maryland. In fact, Germantown became the primary location for deposits into
Jacobs’ account through the end of 20:16 and trips to northern California continued through 2016.

114. Subpoenaed records from PNC Bank of Dusi’s bank account ending in *5208
revealed the following:

a. Dusi appears to have stopped his employment with Nello Construction in
mid-2016.

b. Thereafter, the amounts of cash deposited into his account rose dramatically
in 2017 and the first part of 2018, with yearly totals being: 2014 —$5.940, 2015 - $10,960, 2016 -
$16,910, 2017 - $44,140, 2018 - $12,860 through April 22, 2018.

115.  Dusi further conducted financial transactions in a manner consistent with otber

DTO members, i.e.. using currency and money orders. For example, between June 29. 2017 and

29

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 30 of 42 Document 1
July 28, 2018, Dusi obtained ten United States Pastal Service and MoneyGram money orders
totaling $8,227.88 and listed himself as the remitter to pay his JPMorgan Chase Bank credit card
ending in *5076, Between December 11, 2015 and March 9, 2016, eleven additional money orders
were purchased, totaling $10,400, and made payable to Barclays at seven different post offices in
Pittsburgh, PA and New York. Dusi was identitied as one of the money order purchasers.

116. A review of reccived subpoenaed airline flight records and rental vehicle records
to locations related to the locations noted revealed that trom approximately 2015 to 2017, DTO
members flew at least approximately 83 times to locations known to serve and facilitate their drug-
trafficking activities, i.e, San Francisco and Redding, California; Milwaukee, Wisconsin:
Washington D.C.; and Baltimore, Marvland. Notably, many of their identified flights did not have
corresponding outbound or inbound flights. Moreover, Jacobs paid for approximately 18 of
Habib’s flights, flying with Habib 15 times in 2015 and 2016.

a. It is noted that the airports in Washington D.C. and Baltimore, Maryland
are the same proximate distance from the stash house in Germantown. Maryland and the
warchouse hangar in Hagerstown, Maryland. Ct-| also advised that the defendants would utilize
cither airport when they traveled to Marvland.

117. Similarly. rental vehicle records obtained revealed that from 2015-2017, DTO
members had at least approximately 72 vehicle rentals with rental or drop-olfs in known DTO-
related locations, i.c., San Francisco, Sacramento. and Redding, CA: Milwaukee, Wi: Baltimore,
MD; Washington D.C.; and Pittsburgh, PA.

118. Credit card (including Robert Malkin’s card issued to Jason Malkin), car rental, and

airline records refect that DTO members, particularly Robert Malkin, Jason Malkin, Lev Reys,

30)

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 31 of 42 Document 1
Seth Jacobs, and Joseph Habib, coordinated travel to northern California; Milwaukee, Wisconsin:
Germantown, Maryland; and Pittsburgh, Pennsylvania.

119. The charge card accounts and airline records clearly show a pattern in 2017 of
Rohert and Jason Malkin travels overlapping with believed shipments of marijuana from
California to Milwaukee and Maryland and arrangements with Revs and Habib to establish the
stash locations in Milwaukee Wisconsin, Germantown and Hagerstown, Marvland areas.

120. Areview of records received from various freight carriers as of this date used by
the DTO show multiple charges for scmi-trailer hauling from 2014 through 2017 between
California and Pittsburgh, PA, and California and Coraopolis, PA.

121. Numerous cellular telephone call records and data have been reviewed and
analyzed. which revealed cellular telephone numbers for Robert Malkin, Dusi, Rubin, Jason
Malkin. Reys, Birault. Jungwirth, Omar, Jacobs and Hagos,

122. A review of telephone toll and pen register / trap and trace data from identified
telephone numbers has revealed varied volume of contacts between the defendants during 2017
and 2018. Lower call volume is consistent with use of multiple cellphones and use of Telegram
application.

123. Toll records (not including Telegram application calls) reveal calls between Dusi
(412-316-6966) and Robert Malkin dating back to at least January 10, 2014. Between April 28,
2017 and July 17, 2018, 3] calls between Dusi and Robert Malkin exist. Dusi also had contact
with Jason Malkin (dating back to February 16, 2017) and Scott Jungwirth (dating back to August

8, 2017).

124. Based upon the facts described above, that there is probable cause to believe that a

search of the information contained within the above described Device will produce evidence ofa

31

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 32 of 42 Document 1
crime, namely evidence rctated to the possession and trafficking of marijuana and money
laundering; that through affiant’s training. experience and discussions with other experienced law
enforcement officers, affiant is familiar with the ways in which drug traffickers conduct their
unlawful trade, including their methods of distribution, their utilization of communication devices.
their use of coded communications to conduct their transactions, the employment of counter
surveillanec, their use of false or fictitious identitics, and their utilization of various forms of
electronic devices ta store and/or conceal illegal activity:

125. Based upon my training and experience, aftiant knows that individuals involved in
drug trafficking and money laundering frequently use cellular telephones to maintain contact with
their sources of controlled substances as well as customers and co-conspirators in the distribution
of controlled substances: that affiant has also found it very common for crime suspects to use their
cellular telephones to communicate aurally or via electronic message in “text” format with
individuals whom they purchase, trade, or otherwise negotiate to obtain legal drugs: therefore
records contained within said Devices will provide evidence related to the identity of said
supplier(s}, co-conspirators, and customers;

126. Based upon my training and experience, affiant believes it is common for crime
suspects who possess illegal narcotics to often take or cause to he taken photographs and other
visual depictions of themselves, their associates, and the legal narcotics that they control, possess,
huy and sell; furthermore, that these photographs and visual depictions are typically kept and
maintained on their cellular devices.

127. ‘The Device was seized during the arrest of Sydney Malkin and is currently in the
lawful possession of the Wisconsin Department of Justice, Division of Criminal Investigations

(DCI. The Deviec 1s currently in storage at 633 W. Wisconsin Ave., Suite 803 Milwaukcc.

ae

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 33 of 42 Document 1
Wisconsin 53203. In my training and experience, | know that the Device has been stored in a
manner in which its contents are, to the extent material to this investigation, in substantially the
same state as they were when the Device first came into the possession of the Wisconsin
Department of Justice, DCI.
TECHNICAL TERMS
128. Based on my training and experience, | use the following technical terms to convey
the following meanings:

a. Wireless telephone: A wircless telephone (or mobile telephone. or cellular
telephone) is a handheld wireless device used for voice and data communication through radio
signals. These telephones send signals through networks of transmitter/reccivers, enabling
communication with other wireless telephones or traditional “land line” telephones. A wireless
telephone usually contains a “call log.” which records the telephone number, date, and time of
calls made to and from the phone. In addition to cnahling voice communications, wircless
telephones offer a hroad range of capahilities. These capabilities include: storing names and phone
numbers in clectronic “address books:” sending. receiving, and storing text messages and c-mail;
taking, sending, receiving, and storing still photographs and moving video; storing and playing
back audio files; storing dates. appointments, and other information on personal calendars; and
accessing and downloading information from the Internet. Wireless telephones may also include
glohal positioning system (“GPS”) technology tor determining the location of the device.

\o. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a variety of fixed and
removable storage media to store their recorded images. Images can usually be retrieved by

connecting the camera to a computer or by connecting the removahle storage medium to a separate

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 34 of 42 Document 1
reader. Removable storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a sereen for viewing the stored images. This storage
media can contain any digital data, including data unrelated to photographs or videos.

c. Portable media player: A portable media player (or “MP3 Plaver™ or iPod)
is a handheld digital storage device designed primarily to store and play audio, video, or
photopraphic files. However, a portable media player can also store other digital data. Some
portable media plavers can use reinovable storage media. Removable storage media include
various types of flash memory cards or miniature hard drives. This removable storage media can
also store any digital data. Depending on the model, a portable media player may have the ability
to store very large amounts of electronic data and may offer additional features such as a calendar,
contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to
display its current location. [It often contains records the locations where it has been. Some GPS
navigation devices can give a user driving or walking directions to another location. These devices
can contain records of the addresses or locations involyed in such navigation. The Global
Positioning System (generally abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting
the Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly transmits
by radio a mathematical representation of the current time. combined with a special sequence of
numbers. These signals are sent by radio, using specifications that are publicly available. A GPS
antenna on Earth can receive those signals. When a GPS antenna receives signals from at least
four satellites, a computer connected to that antenna can mathematically calculate the antenna’s

latitude, longitude, and sometimes altitude with a high level of precision.

34
Case 2:19-mj-00850-NJ Filed 05/07/19 Page 35 of 42 Document 1
ee PDA: A personal digital assistant, or PDA, is a handheld electronic device
used for storing data (such as names. addresses, appointments or notes) and utilizing computer
programs. Some PDAs also function as wireless communication devices and are used to access
the Internet and send and receive e-mail. PDAs usually include a memory card or other removable
storage media for storing data and a keyboard and/or touch screen for entcring data. Removable
storage media include various types of flash memory cards or miniature hard drives. This
removable storage media can store any digital data. Most PDAs run computer software. giving
them many of the same capabilitics as personal computers. For example, PDA users can work
with word-processing documents, spreadshcets, and presentations. PDAs may also include global
positioning system (“GPS”) technology tor determining the location of the device.

if Tablet: A tablet is a mobile computer, typically larger than a phone yet
smaller than a notebook, that is primarily operated by touching the scrcen. Tablets function as
wireless communication devices and can be used to access the Internet through cellular networks,
802.11 “wi-fi” networks, or otherwise. Tablets typically contain programs called apps, which, like
programs on a personal computer, perform different functions and save data associated with thosc
functions. Apps can, for example, permit accessing the Web, sending and receiving c-mail, and
participating in Internet social networks.

os IP Address: An Internet Protocol address (or simply “IP address”) is a
unique numeric address used hy computers on the Internet. An JP address is a series of four
numbers, each in the range 0-255, separated by periods {¢.g., 121.56.97.178). Every computer
attached to the Internet computer must he assigned an IP address so that internet tratfic sent from
and directed to that computer may be directed properly from its souree to its destination. Most

Internet service providers control a range of IP addresses. Some computers have static—that is.

ta

7
2

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 36 of 42 Document 1
long-term IP addresses, while other computers have dvnamic—that is. frequently changed IP
addresses.

h. Internct: The Internet is a global nctwork of computers and other clectronic
devices that communicate with each other. Due to the structure of the Internet, connections
hetween devices on the Internct often cross state and international borders, even when the devices
communicatiny with each other are in the same slate.

129. Based on my training, experience. and research. I know that the Device has
capahilities that allow it to serve as a wireless telephone. digital camera, portable media player,
GPS navigation device, and PDA. In my training and experience, cxamining data stored on deviecs
of this type can uncover, among other things. evidence that reveals or suggests who possessed or
used the device.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

136. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored tor some period of time on the Device. This information can
sometimes be recovered with forensics tools.

131. ‘Phere is probable cause to believe that things that were once stored on the Device
may still be stored there, for at least the following reasons:

a, Based on my knowledge, training. and experience, | know that computer
files or remnants of such files can be recovered months or even years alter they have been
downloaded onto a storage medium, deleted. or viewed via the Internet. Electronic files
downloaded to a storage medium can be stored for years at little or no cost. Even when files have

heen deleted, they can be recovered months or years later using forensic tools. ‘Uhis is so because

36

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 37 of 42 Document 1
when a person “deletes” a file on a computer, the data contained in the file does not actually
disappear; rather, that data remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space—that is, in space on the storage medium that is not currently being used by
an active file—for long periods of time before they are overwritten. In addition, a computer’s
operating system may also keep a record of deleted data in a “swap” or “recovery” file.

G. Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic evidence of how a computer has
been used, what it has been used for, and who has used it. To give a few examples, this forensic
evidence can take the form of operating system configurations, artifacts from operating system or
application operation, file system data structures, and virtual memory “swap” or paging files.
Computer users typically do not erase or delete this evidence, because special software is typically
required for that task. However, it is technically possible to delete this information.

d, Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”

132. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct evidence
of the crimes described on the warrant, but also forensic evidence that establishes how the Device
was used, the purpose of its use, who used it, and when. There is probable cause to believe that
this forensic electronic evidence might be on the Device because:

a. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted portion of a file (such as

a paragraph that has been deleted from a word processing file). Virtual memory paging systems

37
Case 2:19-mj-00850-NJ Filed 05/07/19 Page 38 of 42 Document 1
can leave traces of information on the storage medium that show what tasks and processes were
recently active. Web browsers, c-mail programs, and chat programs store configuration
information on the storage medium that can reveal information such as online nicknames and
passwords. Operating systems can record additional information, such as the attachment of
peripherals, the attachment of USB flash storape devices or other external storage media, and tbe
times the computer was in use. Computer file systems can record information about the dates files
were created and the sequence in which they were created.

b. Forensic evidence on a device can also indicate who has used or controlled
the device, This “user attribution” evidence is analogous to the search tor “indicia of occupancy”
while executing a search warrant at a residence.

C A person with appropriate familiarity with how an electronic device works
may, after exarnining this forensic evidence in its proper context, be able to draw conclusions about
how’ electronic devices were used, the purpose of their usc, who used them, and when.

d. The process of identitving the exact electronically stored information on a
storage medium that are necessary to draw an accurate conclusion is a dynamic process, Flecironic
evidence is not always data that can be merely reviewed by a review team and passed along to
investigators. Whether data stored on a computer is evidence may depend on other intormation
stored on the computer and the application of knowledge about how a computer bchaves.
Therefore, contextual information necessary to understand other evidence also falls within the
scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its
use, who used it, and when, sometimes it is necessary to estahlish that a particular thing is not

present on a storage medium.

38

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 39 of 42 Document 1
133. Nature of examination. Based on the foregoing, and consisicnt with Rule
41(e)(2)\(B), the warrant { am applying for would permit the examination of the Device consistent
with the warrant. The examination may require authorities to employ techniques, including but
not limited to computer-assisted scans of the entire medium, thal might expose many parts of the
device to human inspection in order to determine whether it is evidence described by the warrant.

134. Manner of execution. Because this warrant seeks only permission to examine a
device already in law enlforcement’s possession. the execution of this warrant docs not involve the
physica! intrusion onto a premises. Consequently, | suhmit there is reasonahle cause for the Court
to authorize execution of the warrant al any time in the day or night.

CONCLUSION

135. [submit that this affidavit supports probable cause for a search warrant authorizing

the examination of the Device described in Attachment A to seek the items described in

Attachment B.

39

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 40 of 42 Document 1
ATTACHMENT A
The property to be searched is an Apple iPhone, with white and rose colored casing.
hereinalier the “Device.”
The Device is currently located at 633 W. Wisconsin Avenue, Suite 803, Milwaukee,
Wisconsin, 53203.
This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored intormation described in Attachment B.

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 41 of 42 Document 1
1.

ATTACHMENT B

All reeords on the Device described in Attachment A that relate to viglations of

21 U.S.C. §§ 841(a)(1) and 846, and 18 U.S.C. $1956(h), including, but not limited to:

a.

b,

lists of customers and related identifying information;

types, amounts, and prices of drugs trafficked as well as dates, places, and
amounts of specific transactions:

any information related to sources of drugs (including names, addresses, phone
nunihers, or any other identifying information}:

any information recording schedules or travel;

all bank records. checks. credit card bills. account information, and other financial
records,

Photographs and/or video depicting possession of drugs: and

Evidence of uscr attribution showing who used or owned the Device at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks.

saved usernames and passwords, documents, and browsing history:

As used ahove, the terms “records” and “information” include all of the foregoing itcms

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store dala) and any photographic forn..

Case 2:19-mj-00850-NJ Filed 05/07/19 Page 42 of 42 Document 1
